 Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 1 of 6 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

                                                 Civil Action No.:
GEORGE CHRISOS,                                  ___________________

                          Plaintiff,
      vs.
                                                 COMPLAINT FOR VIOLATIONS
                                                 OF THE FAIR DEBT
CREDITORS PROTECTION SERVICE,                    COLLECTION PRACTICES ACT
INC.,
                          Defendant.
                                                 DEMAND FOR JURY TRIAL

      Plaintiff George Chrisos (“Plaintiff”) brings this action against defendant

Creditors Protection Service, Inc. (“Defendant” or “Creditors”) and alleges based

upon Plaintiff’s personal knowledge, the investigation of counsel, and information

and belief, as follows:

                            NATURE OF THE ACTION

      1.     This is an action to recover damages under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Defendant has been furnishing

inaccurate account information that was published on Plaintiff’s credit reports. On

October 31, 2020, Plaintiff submitted a debt validation letter to Defendant disputing

the accuracy of reporting and asking Defendant to validate the details of the account.

      2.     The FDPCA provides that once a consumer disputes the details of an

account, the debt collector is prohibited from re-reporting the account without



                                         -1-
 Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 2 of 6 PageID 2




marking the account as disputed. Nonetheless, Defendant continued to communicate

the information without marking the account as disputed or otherwise updating the

account as necessary. Defendant’s reporting was thus misleading as a matter of law.

      3.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score. Accordingly, Plaintiff is entitled

to damages.

                           JURISDICTION AND VENUE

      4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of

the FDCPA. This Court has jurisdiction over the subject matter of this action under

28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

      5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                       PARTIES

      6.      Plaintiff resides in Lee County, Florida, and qualifies as a “consumer”

as that term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

      7.      Defendant is a foreign corporation and debt collection agency that uses

the mail, telephone, and facsimile, and is registered to do business in this District,

the principal purpose of which is to attempt to collect debts alleged to be due another.

Defendant qualifies as a “debt collector” under the FDCPA.




                                          -2-
 Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 3 of 6 PageID 3




                         SUBSTANTIVE ALLEGATIONS

      8.       The case involves a Creditors collections account that was reported on

Plaintiff’s TransUnion credit report. The original creditor of the account was

Physicians Immediate Care.

      9.       On October 31, 2020, after Plaintiff learned that Defendant

communicated inaccurate information about the collections account, Plaintiff sent a

debt validation letter directly to Defendant disputing the accuracy of information on

the account.

      10.      Under the FDCPA, the receipt of Plaintiff’s dispute letters required

Defendant to cease communicating information about the account without marking

the account as disputed.

      11.      On November 2, 2020, Plaintiff also disputed the Physicians Immediate

Care account reporting by submitting a written dispute letter to TransUnion’s FCRA

compliance department.

      12.      Under the Fair Credit Reporting Act (“FCRA”), upon receiving

Plaintiff’s dispute letter, TransUnion was statutorily obligated to notify Defendant

of the dispute within five days.

      13.      The receipt of Plaintiff’s dispute triggered Defendant’s statutory

obligations to conduct an investigation, mark the account as disputed, and delete the

disputed information from Plaintiff’s account.



                                         -3-
 Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 4 of 6 PageID 4




       14.      Nonetheless,    Defendant     continued     to   communicate      account

information without marking the account as disputed.

       15.      Plaintiff’s credit score suffered as a result of the misleading information

communicated by Defendant, and Plaintiff has been forced to deal with the

aggravation and humiliation of a poor credit score.

                                 CAUSES OF ACTION

                                         COUNT I

       Against Defendant for Violation of the FDCPA, 15 U.S.C. § 1692e

       16.      Plaintiff repeats and realleges the foregoing allegations if set forth in

full herein.

       17.      15 U.S.C. § 1692e prohibits a debt collector from using any false,

deceptive, or misleading representation or means in connection with the collection

of any debt. Subsection (8) of that provision specifically states that “the failure to

communicate that a disputed debt is disputed” is a violation of this section:

             A debt collector may not use any false, deceptive, or misleading
             representation or means in connection with the collection of any
             debt. Without limiting the general application of the foregoing,
             the following conduct is a violation of this section:
                                        * *        *
             (8) Communicating or threatening to communicate to any person
             credit information which is known or which should be known to
             be false, including the failure to communicate that a disputed
             debt is disputed.

                                                             (emphasis added).


                                            -4-
 Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 5 of 6 PageID 5




      18.    Defendant received a debt validation letter from Plaintiff and notice of

a dispute from TransUnion stating that the information on the account was disputed.

      19.    Nonetheless, Defendant continued to report the details of Plaintiff’s

account to the credit reporting agencies without marking the account as disputed.

      20.    Plaintiff has been forced to deal with the aggravation and humiliation

of a poor credit score.

      21.    Accordingly, Plaintiff is entitled to damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a judgment:

      a)     awarding Plaintiff statutory money damages, actual damages, and

punitive damages;

      b)     awarding attorney’s fees and costs, and other relief; and

      c)     awarding such other relief as to this Court may seem just and proper.

                                JURY DEMAND
      Plaintiff demands a trial by jury.

DATED: April 8, 2021                   COHEN & MIZRAHI LLP
                                                    /s/ Yosef Steinmetz
                                                     Yosef Steinmetz




                                           -5-
Case 2:21-cv-00297-JLB-NPM Document 1 Filed 04/09/21 Page 6 of 6 PageID 6




                                 300 Cadman Plaza West, 12th Floor
                                 Brooklyn, NY 11201
                                 Telephone: 929/575-4175
                                 929/575-4195 (fax)
                                 Florida Bar No.: 119968
                                 yosef@cml.legal

                                 Attorneys for Plaintiff




                                   -6-
